5 minutesNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Invention I (claims 1-10 and 20 - drawn to a smoking element and a
cigarette) in the reply filed on 07/06/2022 is acknowledged.  Applicant did not indicate whether the election was made with or without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Invention II - drawn to a method of incorporating a capsule into a smoking element) there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:  page 6, line 23, “is” should be inserted before “much” and line 26 “one” should be inserted before “capsule”; page 20, line 3,  “as shown in Figure 21B” should be inserted before “the capsule”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the claims recite the limitation “can be ruptured”; the phrase "can be" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awty et al. (WO 2014/072735 A1) (hereinafter Awty).
Regarding claims 1 and 20, Awty discloses a tobacco product or part thereof comprising a core-shell capsule wherein the term “tobacco product” includes smokable tobacco products such as smoking articles (pg 2 lines 27 – 35) (i.e. a smokable element comprising a distal end and a proximal end); the at least one capsule(s) (11) are positioned wholly within the rod of smokable material (16) (Fig. 2, pg 4, lines 28 – 30);  smoking article (20) comprises a wrapper (15) (i.e. a first cylindrical wrapper extending from said distal end to said proximal end and having a first length – the first length being the complete distance between the distal end and the proximal end) that circumscribes a rod of smokable material (16) (i.e. a smokable filler placed within said first cylindrical rapper and at least between at least one capsule and said distal end of said smokable element; i.e. at least one capsule placed within said first cylindrical wrapper).  See Figure 2 of the reference as shown below (annotations by examiner).  The core-shell capsule (31) illustrated in Figure 4 has an internal core (33) that comprises an additive in liquid phase in some embodiments that may be a flavour or flavourant (pg 6, lines 12-20, 26); the user can break the capsule by breaking the shell (32) and/or outer casing (34) of the capsule (31) by applying pressure to the part of the tobacco product which surrounds the core-shell capsule (31) (pg13, lines 1-4) (i.e. at least one capsule comprising a liquid within an outer breakable shell).  The filter (12) is wrapped in a tipping paper (13) (Fig. 2) (i.e. second cylindrical wrapper having a distal end, a proximal end and a second length, the second length therebetween that is shorter than said first length); the tipping paper (13) is positioned over the wrapper (15) (Fig. 2) (i.e. said second cylindrical wrapper being positioned over said first cylindrical wrapper at a location at least adjacent said a least one capsule; i.e. at least reinforces said first cylinder adjacent at least one capsule).
Claim 1:  The claim limitation of "wherein combustion ... of said smokable element" refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  The claim limitation "wherein said outer ... into a portion of said smokable filler adjacent said at least one capsule" refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  The claim limitation of "after said inner liquid has been released" refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.   
Claim 20: The claim limitations of "wherein inhalation ... to said proximal end of said first wrapper" and "by applying inward …  said at least one capsule" refer to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.


    PNG
    media_image1.png
    342
    954
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Awty et al. (WO 2014/072735 A1) (hereinafter Awty) as applied to claim 1 above, and further in view of Johnson (WO 99/56569).
Regarding claims 2 and 4, Awty discloses all the claim limitations as set forth above.  Awty does not explicitly disclose the first cylindrical wrapper is tapered, a distal end of said first cylindrical wrapper having a diameter that is larger than a proximal end of said first cylindrical wrapper;  the second cylindrical wrapper is tapered and configured to be slid over said first cylindrical wrapper.
	However, Johnson teaches a cigarette paper (i.e. first cylindrical wrapper) for making a tobacco filled cigarette that forms sleeve (11) having wider circumference end (13), wider than that of end (14) (pg 3, lines 5-8).  Johnson teaches that some smokers prefer this shape for their cigarette instead of the conventional cylindrical shape (Fig. 2; pg 1 lines 1-5).  
	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided in Awty that the first cylindrical wrapper distal end and the second cylindrical wrapper distal end each have a diameter that is wider at the proximal end as taught by Johnson which results in a tapered filtered cigarette that will provide some smokers with a preferred tapered tobacco shaped cigarette over a conventional cylindrical shaped cigarette.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Awty et al. (WO 2014/072735 A1) (hereinafter Awty) as applied to claim 1 above, and further in view of Richardson (WO 2011/073025 A1).
Regarding claim 3,  Awty discloses all the claim limitations as set forth above.  Awty does not explicitly disclose that the second cylindrical wrapper has a thickness that is one of equal to or greater than two times that of a thickness of the first cylindrical wrapper.
However, Richardson teaches a thickness of a tobacco wrap (220) (i.e. first cylindrical wrapper) relative to a thickness of a tipping material (400) (i.e. second cylindrical wrapper) is variable. Richardson teaches a smoking article including a tobacco rod (200) and a filter (300) wherein the thickness of the tobacco wrapper (220) and the thickness of the tipping paper (400) may be equal or different thickness. Richardson teaches the thickness of the tobacco wrap (220) and the tipping material (400) may take any value between 0.3mm and 5mm (pg 9, lines 25-30), demonstrating that the relative thicknesses changes (both wrappers providing necessary support to the smoking article) and is thus a result effective variable. Richardson is considered analogous art in that it is directed to a tobacco smoking article.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Awty to have optimized the thickness of the second cylindrical wrapper to be equal to or greater than two times that of a thickness of the first cylindrical wrapper as taught by Richardson such that optimal support is provided to all parts of the smoking article.
	
	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Awty et al. (WO 2014/072735 A1) (hereinafter Awty) as applied to claim 1 above, and further in view of Vu (US 10,172,897 B2) and Turner (US 9,532,593 B2) and Shibaz et al. (US 2019/0192422 A1) (hereinafter Shibaz).
Regarding claims 5-10, Awty does not teach that the liquid in core-shell capsule (31) is at least one cannabinoid, wherein said cannabinoid comprises at least one of tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN), cannabigerol (CBG), and cannabichromene (CBC) or at least one terpenoid, wherein said terpenoid comprises at least one of citrulline, limonene, myrcene, pinene, linalool, humulene, ocimene, terpinolene, and caryophyllene, wherein a ratio of terpenoids to cannabinoids is one of equal to or greater than two-to-one or at least one flavonoid, though Awty does desire the capsule's liquid to impart flavour or flavourant (pg 6, line 26).
However, Turner teaches the use of cannabinoids and terpenoids smoked herbal blends in cigarette form - i.e. herbs wrapped in rolling paper to form a thin cylinder similar to a cigarette (c4 L49-55) for their therapeutic benefits and psychological effect (c1 L1-26). Turner is considered analogous art in that it is directed to a smoking article.
Further, Vu teaches a capsule, containing a liquid comprising flavonoids, as a means of delivery of the liquid to a user (c25 L63 to c26 L10; c26 L25-57; Awty desires the capsule's liquid impart flavour or flavourant (pg 6, line 26). Other materials in the liquid may be delivered in the same manner in Vu -- cannabinoids, multiple cannabinoid mixtures, cannabinoid-terpene mixtures, cannabinoid-terpene-flavonoid, terpene, multiple terpene and terpene-flavonoid mixtures and that the terpene, myrcene, can be added to a THC-infused MCT oil (c26 L59-60) with formulations comprising specific cannabinoid profiles where myrcene-enhanced formulations may be: 0.15% w/w to 30%w/w – myrcene with 10% w/w to 40% w/w THC (c27 L66 to c28 L8) (i.e. wherein a ratio of terpenoids to cannabinoids is one of equal to or greater than two-to-one). Vu is considered analogous art in that it is directed to cannabinoid, terpenoid, and flavonoid delivery to a user.
Additionally, Shibaz teaches dosage form (100) (i.e. capsule containing an inner liquid) intended for smoking, vaporization and/or inhalation that may be inserted inside a cigarette or a corresponding rolling paper for smoking and be smoked (Abs.,  Fig. 1A, [0097]); where the active material (104) located inside core (102) of dosage form (100) includes cannabis oil, wherein the dosage form (100) is used in a smoking device (i.e. smokable element), active material (104) may vaporize upon heating given that the formed vapors can pass through polymeric wall (110) (Fig. 1A, [0097]).  Shibaz further teaches the oil inside the dosage form is cannabis oil that includes at least one terpene compound that [0046] and defines “terpene compound” includes terpenoids (i.e. at least one of citrulline, limonene, myrcene, pinene, linalool, humulene, ocimene, terpinolene, and caryophyllene) and derivatives thereof and that cannabis ingredients include, but are not limited to cannabinoid acids and cannabinoids such as THC, CBD, and CBG.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Awty that the capsule liquid contain a myrcene-enhanced THC-infused MCT oil wherein a ratio of myrcene to THC is one of equal to or greater than two-to-one in cannabinoid-terpene-flavonoid mixture as Vu teaches a capsule is a well-known and conventional vehicle for delivering such materials as does the capsule of Shibaz containing at least one terpene compound mixed in a cannabis oil containing at least one cannabinoid; with Turner demonstrating the well-known and conventional use of cannabinoids and terpenoids in cigarettes for their therapeutic benefits and psychological effect - further Awty desires the capsule's liquid impart flavour or flavourant (pg 6, line 26) that results in a smokable element with therapeutic benefits and psychological effects for the smoker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747